                   Case 1:20-cv-04278-KPF Document 8 Filed 09/21/20 Page 1 of 1




                                         MERLIN
                                                               LAW GROUP, PA
            RED BANK, NJ
           125 HALF MILE
                 ROAD
               SUITE 200
         RED BANK, NJ 07701
             TELEPHONE:
             (732) 933-2700
          FAX: (732) 933-2702



                                                   September 21, 2020

         Via Electronic Case Filing (ECF)


                                                                            MEMO ENDORSED
         The Honorable Katherine Polk Failla
         Southern District of New York
         40 Foley Square
         New York, NY 10007

                    Re:         Martha Ventilla vs. Pacific Indemnity Co.
                                Case No: 1:20-cv-4278-KPF

         Dear Justice Failla:

                    The undersigned represents Martha Ventilla in the above referenced matter.

                 We reach out to your Honor today, requesting an adjournment of the scheduled
         October 1, 2020 Initial Pretrial conference. Defendant Pacific Indemnity has just recently
         been served and there responsive pleading is due September 24, 2020. Plaintiff is also
         currently responding to the Court’s Order to Show Cause.

                    We thank the Court for its time and consideration regarding this request.


                                                                    Regards,



                                                                    /s/ Jason M. Cieri
                                                                    Jason M. Cieri, Esq.

           JCM/ta
Application GRANTED. The Court hereby ADJOURNS sine die the initial pretrial
conference currently scheduled for October 1, 2020. The Court further ORDERS
Plaintiff to file proof of service on or before September 23, 2020.

Dated:       September 21, 2020                               SO ORDERED.
             New York, New York



                                                              HON. KATHERINE POLK FAILLA
                                                              UNITED STATES DISTRICT JUDGE
